CROCKETT, Justice
(supplemental dissent).
I agree with what is said in the dissent of Justice Ellett. However, it is my view that this case should be remanded for a trial and for findings of fact upon what I regard to be the controlling issues in this case: whether there was in fact any knowledge or acquiescence on the part of, or properly imputable to the defendant, Ute Liner, Inc., as to the possession of the motor home .by Manchester Auto Sales, and as to how the certificate of origin got into its hands, or those of Classic Cars, Inc.
These deficiencies of this record are to be regretted: (a) that upon a case meriting the attention of the district, and of this court, someone did not take the trouble to prepare a written statement of facts, rather than to submit it upon what amounted to a colloquy between counsel and the trial court; (b) that the statements made by counsel are indefinite and contradictory as to vital facts; and (c) that there are no findings of fact made whatsoever, and therefore nothing to support the judgment.
*158The ultimate and controlling issue in this case is whether the plaintiffs Morthland were in fact bona fide purchasers for value. In this regard it is true that Sec. 70A-2-403, U.C.A.1953, appears to give them some support because it was designed to codify the modern trend of the law in placing the burden upon the dealer and the owner to protect persons who purchase property from dealers. However, the language of that section should be carefully noted. It requires that there be an “entrusting of possession of goods to a merchant who deals in goods of that kind . .” and further states that “ 'entrusting’ includes any delivery and any acquiescence . . .” in the possession. The fair import of that language is that in order to charge the owner with responsibility and deprive him of his property, there must be some knowledge, consent, or acquiescence in the possession of the dealer; and it surely would not comport with law or justice to construe it to mean that a dealer (i. e., Manchester) who obtains mere physical possession of a vehicle by any means whatsoever could transfer good title to any purchaser.
It was the plaintiffs’ burden to show that the motor home was, with the defendant’s knowledge, or at least with its acquiescence, placed or left in such a situation that it should be precluded from denying the plaintiff’s claim of title.
As to whether there was such knowledge on the part of the owner, Ute Liner, Inc., the so-called “statement of facts” is at best equivocal; and I certainly see no basis therein from which it could be found that the motor home was delivered to the Manchester Sales lot. The statements relating thereto are these:
PLAINTIFFS’ COUNSEL: And the motor homes themselves were delivered to the lot owned by Manchester Auto Sales. Is that right?
DEFENDANT’S COUNSEL: They were delivered to the offices. They were delivered at the street location of the offices. They ivere never put on their lots for sale.
PLAINTIFFS’ COUNSEL: Well, they were—
DEFENDANT’S COUNSEL: They were delivered to the company. They never got to the lots for sale because when the party was instructed that when they were paid, delivery was to be made, and when they weren’t paid, two of them were immediately driven right off, and the other two were taken.
THE COURT: But they were taken to the—
DEFENDANT’S COUNSEL: They were never put on the lot for sale, Your Honor.
*159The final and, in my opinion, conclusive reason why this judgment cannot be properly sustained is that there have been made no findings of fact nor conclusions of law, as required by both our rules of procedure and our decisional law. The fulfillment of that requirement is especially essential here to resolve the uncertainties resulting from what the main opinion candidly and correctly characterizes as “not to a stipulation of facts, but a testimonial to confusion.” It is completely incomprehensible to me how a judgment can be sustained on any such a foundation.
Rule 52, U.R.C.P., requires that:
In all actions tried upon the facts without a jury . . . the court shall find the facts specially and state separately its conclusions of law thereon.
Pursuant to that rule, where a case is tried to the court without a jury, the court should find on all material issues of fact, either affirmatively or negatively. Baker v. Hatch, 70 Utah 1, 257 P. 673; Thomas v. Clayton Piano Co., 47 Utah 91, 151 P. 543; Simper v. Brown, 74 Utah 178, 278 P. 529. Failure to do so results in reversible error. Gaddis Investment Co. v. Morrison, 3 Utah 2d 43, 278 P.2d 284.
The deficiencies in this case, because of the uncertainty of the record, and the absence of any findings, parallel those in Johnson Corp. v. Peterson, 18 Utah 2d 260, 420 P.2d 615, where we stated:
We are at a loss to understand why no findings of fact were made in the instant case. The right to resort to the courts for the adjudication of grievances and the settlement of disputes is a fundamental and important one. An indispensable requisite to fulfilling that responsibility is the determination of questions of fact upon which there is disagreement. It is for this reason that our rules impose the duty of making findings on all material issues. .
It is the duty of • the trial • court to find upon all material issues raised by the pleadings, and the failure to do so is reversible error. [Citing authorities]
It seems to me quite inescapable that if the rules of procedure and prior decisions of this court were adhered to this case should be remanded for a trial and determination of the issues essential to settling the dispute.
[All emphasis mine.]